Citation Nr: 0125455	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  99-23 725	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to September 29, 1997, 
for an award of service connection for postoperative 
residuals of cancer of the larynx, and for an award of 
special monthly compensation based on complete organic 
aphonia with the constant inability to communicate by speech.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1967 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Cleveland, Ohio.  In connection with his appeal the veteran 
testified before the undersigned via video conference in 
April 2001 and accepted such hearing in lieu of an in-person 
hearing.  See 8 C.F.R. § 20.700(e) (2001).  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  By a regulation that became effective on June 9, 1994, 
respiratory cancers, including cancer of the larynx, were 
added to the list of diseases for which service connection 
could be established on a presumptive basis due to exposure 
to herbicide agents such as Agent Orange.

3.  The veteran did not file a claim of entitlement to 
service connection for post-operative residuals of cancer of 
the larynx until September 29, 1998.

4.  The veteran's award of special monthly compensation for 
complete organic aphonia is based upon impairment from the 
post-operative residuals of cancer of the larynx.  

CONCLUSION OF LAW

The criteria for an effective date prior to September 29, 
1997, for the grant of service connection for a laryngectomy 
due to cancer of the larynx, and for an award of special 
monthly compensation based on complete organic aphonia with 
constant inability to communicate by speech, have not been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.114, 3.151, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the issue on appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been provided notice 
of the laws and regulations governing the assignment of 
effective dates, to include pursuant to liberalizing 
legislation.  He has, by information letters, rating actions, 
and the statement of the case, been advised of the evidence 
considered in connection with his appeal, and the legal basis 
for the denial throughout the procedural course of the claims 
process.  Finally, the veteran has offered evidence and 
argument as to the merits of his claim.  He has not 
identified and the Board is not aware of any additional 
evidence which could be obtained to substantiate the 
veteran's claim.  

In sum the facts pertinent to the issue on appeal have been 
properly developed, and no further action is required to 
comply with the notice and duty to assist provisions of the 
VCAA and the implementing regulations.  Accordingly, the 
veteran will not be prejudiced as a result of the Board 
deciding this issue without first affording the RO an 
opportunity to consider it in light of the VCAA and the 
implementing regulations.  A remand for RO consideration of 
the issue in light of the VCAA and implementing regulations 
would only serve to further delay resolution of the veteran's 
appeal with no benefit flowing to the veteran.  Therefore, 
the Board will address the merits of the veteran's appeal.

Factual Background

The first document in the claims file is a VA Form 21-526, 
"Veteran's Application for Compensation or Pension," date-
stamped as received October 12, 1993.  The veteran identified 
his disability as cancer beginning in 1988.  He left blank 
the line marked, "IF DISABILITY OCCURRED DURING ACTIVE OR 
INACTIVE DUTY FOR TRAINING, GIVE BRANCH OF SERVICE AND DATE 
OF OCCURRENCE," and also left blank items pertaining to any 
in-service treatment, and pertaining to the identification of 
any civilians, physicians or otherwise, with knowledge of the 
claimed disability "before, during, or since your service."  
The veteran completed the second portion of the form 
pertaining to being totally disabled and requiring 
information pertinent to employment history and financial 
status.

In connection with the October 1993 claim, the RO obtained 
medical records showing the veteran to have had squamous cell 
carcinoma of the larynx requiring total laryngectomy, with 
thyroid lobectomy, cricopharyngeal myotomy, construction of 
tracheoesophageal fistula and esophagoscopy.  In a decision 
dated in February 1994, the RO granted the veteran 
entitlement to nonservice-connected pension benefits, 
effective October 12, 1993.  By letter dated in March 1994, 
the RO advised the veteran as to his grant of pension 
benefits.  

Documentation in the claims file from March 1994 to May 1994 
reflects correspondence between the RO and the veteran 
pertinent to the veteran's dependency and income status.

The next correspondence in the claims file is a completed VA 
Form 21-526, "Veteran's Application for Compensation or 
Pension," date-stamped as received September 29, 1998.  On 
that form the veteran did not provide income information.  A 
Report of Contact dated in December 1998 indicates the 
veteran's intent that such form be accepted as a claim of 
entitlement to VA disability benefits, specifically 
entitlement to service connection for respiratory cancer.

By decision dated in May 1999, the RO granted service 
connection for a laryngectomy due to cancer of the larynx, 
effective September 29, 1998.  The RO assigned a 100 percent 
rating and also awarded special monthly compensation based on 
the anatomical loss of the larynx with complete organic 
aphonia, also effective September 29, 1998.  By rating 
decision dated in July 1999, the RO revised the award based 
on clear and unmistakable error and assigned an effective 
date of September 29, 1997, for the grants of service 
connection and special monthly compensation.






Legal Criteria

Service Connection/Special Monthly Compensation

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) (2001) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 C.F.R. §§ 
3.307(a)(6)(iii) (2001).  See 38 U.S.C.A. § 1116 (West 1991).

Under an amendment to adjudication regulations that became 
effective on June 9, 1994, respiratory cancers, including 
cancer of the larynx, were added to the list of diseases for 
which service connection could be established on a 
presumptive basis due to exposure to Agent Orange.  59 Fed. 
Reg. 29,723, 29,724 (1994).  The amendment was made pursuant 
to the authority granted to the Secretary by the Agent Orange 
Act of 1991, Pub. L. No. 102-4.  Id.  The amendment 
implemented a decision by the VA Secretary finding a positive 
association between exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era and the subsequent 
development of respiratory cancers.  See VAOPGCPREC 15-95 
(June 2, 1995), published at 60 Fed. Reg. 43,187 (1995).  

38 C.F.R. § 3.350(a) (2001) provides that special monthly 
compensation is payable for complete organic aphonia with 
constant inability to communicate by speech.  See 38 U.S.C.A. 
§ 1114(k) (West 1991).

Claims/Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  A claim by a veteran for 
compensation may be considered to be a claim for pension; and 
a claim by a veteran for pension may be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the claimant specifically elects the lesser benefit.  
See 38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2001).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
such determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise the effective date is the date of receipt 
of claim or date entitlement arose, whichever is later.  
Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for 
presumptive service connection will be the date entitlement 
arose, if a claim is received within one year after 
separation from active duty.  Otherwise the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  

Subject to the provisions of 38 U.S.C.A. § 5101 (West 1991), 
where compensation is awarded or increased pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g).

The implementing regulation, 38 C.F.R. § 3.114, provides that 
where compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where compensation 
is awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  

(1) If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of administrative determination of 
entitlement.

(3) If a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.

Analysis

The veteran does not argue that an effective date back to the 
day following discharge from service is warranted for the 
grant of service connection and special monthly compensation 
for his residuals of laryngeal cancer.  Rather, he argues 
that an effective date back to June 9, 1994, the effective 
date of liberalizing legislation adding laryngeal cancer to 
the diseases deemed presumptive in Agent Orange exposed 
veterans, is warranted.  

The Board initially notes that the retroactive-effective-date 
provisions of the stipulation and order following the Nehmer 
lawsuit, see Nehmer v. United States Veterans' Admin., 712 F. 
Supp. 1404 (N.D. Cal. 1989), are not applicable to the facts 
of this case since there is no prior denial of service 
connection on an Agent Orange basis or any other basis for 
the postoperative residuals of laryngeal cancer.  

As set forth above, among the requirements for an award of 
service connection from the effective date of the 
liberalizing regulation is that the veteran's claim must have 
been reviewed on the initiative of VA within one year from 
the effective date of the liberalizing regulation, or in 
response to a request received from the veteran within one 
year from that date.

Following its review of the claims folder, the Board has 
concluded that the veteran did not file a claim of 
entitlement to service connection for laryngeal cancer until 
September 29, 1998, more than one year following the 
effective date of the liberalizing regulation.  In this 
regard the Board notes that the law provides that a claim of 
entitlement may be either a formal or an informal written 
communication, but that it must be one "requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit," see 38 C.F.R. § 3.1(p), and the 
benefit sought must be identified.  See 38 C.F.R. § 3.155(a).  
A review of the claims file shows that the only documentation 
in the claims file prior to September 29, 1998, that may be 
considered a claim is the October 1993 VA claims form, which 
the RO accepted as an application only for VA disability 
pension benefits.  As to whether such should have been 
considered a claim of entitlement to service connection, the 
Board notes that VA's Secretary is not automatically required 
to treat every pension claim as also being a compensation 
claim.  

As set out above, 38 C.F.R. § 3.151(a) provides that a claim 
by a veteran for compensation may be considered a claim for 
pension; and a claim by a veteran for pension may be 
considered a claim for compensation.  The greater benefit 
will be awarded, unless the claimant specifically elects the 
lesser benefit.  The Court of Appeals for Veterans Claims 
(Court) has held that VA's Secretary has to exercise 
discretion under the regulation in accordance with the 
contents of the application and the evidence in support of 
it.  See Willis v. Brown, 6 Vet. App. 433, 435 (1994)(the 
operative word "may" in the regulation clearly indicates 
discretion).  Stewart v. Brown, 10 Vet. App. 15 (1997).

To the extent the veteran claims he did not specifically 
elect the lesser benefit (i.e. pension rather than disability 
compensation), and that thus his application should have been 
considered a claim for service connection, a review of the 
October 1993 claim and the record extant at that time does 
not reveal any evidence of entitlement to service connection 
or any indication that the veteran was asserting such.  As 
set out in the factual background above, portions of the 
application pertaining to the filing for compensation were 
left blank whereas the portion pertaining to pension benefits 
was completed.  The application form contains no statement by 
the veteran suggesting that he believed the cancer was 
present in service, manifested within one year of service or 
etiologically related to service, or otherwise suggesting 
that the veteran believed that service connection was 
warranted for this disability.  Moreover, the veteran was 
granted entitlement to pension only and was clearly notified 
as to the nature of such benefit.  Thereafter, he did not 
inform the RO that he intended his claim to also be accepted 
as a claim for compensation.  Thus, there is no reasonable 
basis for concluding that the October 1993 claim was a claim 
for compensation.

Since the veteran's initial claim for service connection for 
the post-operative residuals of laryngeal cancer was not 
received until September 29, 1998, and was initially reviewed 
by VA in response to the September 1998 claim, the earliest 
possible effective date of the award is September 29, 1997, 
one year prior to the date of receipt of the claim.  The 
veteran's claim for an earlier effective date for the award 
of special monthly compensation based upon impairment from 
the postoperative residuals of laryngeal cancer must also 
fail since it was premised on establishing an earlier 
effective date for service connection for this disability.  

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107 (West Supp. 2001).


ORDER

An effective date prior to September 29, 1997, for an award 
of service connection for postoperative residuals of cancer 
of the larynx, and for an award of special monthly 
compensation based on complete organic aphonia with constant 
inability to communicate by speech is denied.

		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

